  Case 18-13401       Doc 32     Filed 10/18/18 Entered 10/18/18 11:49:19            Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                        Bankruptcy No. 18-13401
 Edward L Kerulis                                       Judge Janet S. Baer (Geneva)
 aka Edward L. Kerulis III                              Chapter: 13
                         Debtor

                                    NOTICE OF MOTION

TO:    Edward L Kerulis, aka Edward L. Kerulis III, 325 Brighton Bay, Roselle, IL 60172
       Glenn B Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
       Jeff A Whitehead, Law Office of Jeff Whitehead, 700 West Van Buren, Suite 1506,
       Chicago, IL 60607
       Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room 873,
       Chicago, IL 60604

        Please take notice on November 9, 2018 at 9:30 a.m., I shall appear before the Honorable
Janet S. Baer, in Room 240, Kane County Courthouse, 100 South Third Street, Geneva, IL
60134, and present the attached motion at which time you may appear if you wish.

                                              /s/ Anna E. Rinehart
                                              Anna E. Rinehart, IL ARDC #6321383

                                CERTIFICATE OF SERVICE

I, Anna E. Rinehart, an attorney certify that I served the attached motion by mailing a copy to the
Debtor at the address listed above by depositing the same in the U.S. mail, first class, postage
prepaid at 230 W. Monroe Street, Suite 1125, Chicago, IL 60606 on or before 5:00 p.m. on
October 18, 2018. The remaining parties were served by the CM/ECF electronic noticing
system.

                                              /s/ Anna E. Rinehart
                                              Anna E. Rinehart, IL ARDC #6321383

Anna E. Rinehart
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                                  NOTICE:
           THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY
            INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 18-13401       Doc 32       Filed 10/18/18 Entered 10/18/18 11:49:19        Desc Main
                                     Document     Page 2 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In the Bankruptcy Matter of:
                                                       Bankruptcy No. 18-13401
 Edward L Kerulis                                      Judge Janet S. Baer (Geneva)
 aka Edward L. Kerulis III                             Chapter: 13
                         Debtor

                MOTION FOR RELIEF FROM THE AUTOMATIC STAY

NOW COMES Federal National Mortgage Association (“Fannie Mae”), a corporation organized

and existing under the laws of the United States of America (hereinafter “Movant”), through its

attorney, Anna E. Rinehart of Johnson, Blumberg & Associates, LLC, and states as follows:


   1.      The Movant, a party in interest, holds a Mortgage dated July 13, 2007 on the property

           located at 325 Brighton Bay, Roselle, Illinois 60172-1608, in the original amount of

           $290,000.00. (A copy of the Note, Mortgage, Assignment of Mortgage, and Loan

           Modification are attached as Exhibit A, B, C, and D respectively and incorporated

           herein by reference).

   2.      The above-captioned Chapter 13 case was filed on May 7, 2018 and the Debtor's Plan

           was confirmed on August 3, 2018.

   3.      The confirmed plan provides for the Debtor to be the disbursing agent for the post

           petition mortgage payments and the Chapter 13 Trustee to be disbursing agent for the

           pre-petition arrears.

   4.      As of September 12, 2018, the Debtor has failed to maintain post-petition payments

           thereby accruing a default of 4 payments from June 1, 2018 through September 1,

           2018 for a post-petition arrearage total of $7,157.24. A summary of the post-petition

           arrearage is as follows:
  Case 18-13401       Doc 32      Filed 10/18/18 Entered 10/18/18 11:49:19              Desc Main
                                    Document     Page 3 of 4


               June 1, 2018 to September 1, 2018, 4 payments at $1,789.31 each

   5.      The Movant adopts the facts set forth in the Statement of Default as additional

           allegations in support of this motion.

   6.      The Movant has no adequate protection in that the Debtor is in material default of the

           terms of the Plan by not making the required payments to the Movant and there is

           little or no equity in the property.

   7.      That should the Debtor wish to reinstate while under the jurisdiction of this Court,

           Movant requests to be reimbursed for the costs and attorney fees of filing this motion.

   8.      That Movant is entitled to relief pursuant to 11 U.S.C. 362(d).

   9.      The Movant requests waiver of 14 day stay provision of Bankruptcy Rule of

           Procedure 4001(a)(3).


WHEREFORE, Federal National Mortgage Association (“Fannie Mae”), a corporation organized

and existing under the laws of the United States of America prays for the entry of an order

modifying, annulling or terminating the Automatic Stay instanter to allow foreclosure, eviction,

or any other action with respect to the Movant protecting its rights in the subject property as the

Court deems appropriate and for such other relief as the Court deems just.


                                                  /s/ Anna E. Rinehart
                                                  Anna E. Rinehart, ARDC #6321383
                                                  Attorney for Federal National Mortgage
                                                  Association (“Fannie Mae”), a corporation
                                                  organized and existing under the laws of the
                                                  United States of America

Anna E. Rinehart
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
 Case 18-13401     Doc 32   Filed 10/18/18 Entered 10/18/18 11:49:19   Desc Main
                              Document     Page 4 of 4


Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
